Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 1 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 2 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 3 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 4 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 5 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 6 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 7 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 8 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 9 of 35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 10 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 11 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 12 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 13 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 14 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 15 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 16 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 17 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 18 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 19 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 20 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 21 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 22 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 23 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 24 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 25 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 26 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 27 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 28 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 29 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 30 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 31 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 32 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 33 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 34 of
                                      35
Case 14-03647-5-DMW   Doc 37 Filed 09/18/19 Entered 09/18/19 15:16:11   Page 35 of
                                      35
